NDFL 245B (Rev. 11/16) CASE ean in Seria Ce Document 216 Filed 08/25/20 Page 1 of 12

ase

 

 

 

 

 

Sheet 1
UNITED STATES DISTRICT COURT
Northern District of Florida
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
.
Case Number: 3:19-¢r-110-RV-001
SHANE PATRICK SPRAGUE ) USM Number: 26579-017
}
) Ronald W. Johnson, Esquire (CJA)
) Defendant’s Attorney
THE DEFENDANT:
P| pleaded guilty to count(s)
‘a pleaded nolo contendere to count(s)
which was accepted by the court.
was found guilty on count I of the Indictment
after a plea of not guilty,
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 371 Conspiracy to Violate the Animal Welfare Act June 4, 2019 1
The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to

' the Sentencing Reform Act of 1984.
The defendant has been found not guilty on count(s) 5 and 8-14 of the Indictment

 

[| Count [] [_| are dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until ali fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances,

August 13, 2020

 

 

a
Sigdature ofjudee’

Roger Vinson, United States Senior District Judge
Name and Title of Judge

Fy Ze)

 

Date
Ca
NDEFL 245B (Rev. 11/16} Jadeinent ina

3:19-cf-00110-RV Document 216 Filed 08/25/20 Page 2 of 12

ase
Sheet 2 -— Imprisonment

 

Judgment — Page 2 of 7

DEFENDANT: SHANE PATRICK SPRAGUE
CASE NUMBER: 3:19-cr-110-RV-001

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a term of

18 months as to Count 1.

Bx The court makes the following recommendations to the Bureau of Prisons:

The Court recommends to the Bureau of Prisons that the defendant be designated to serve this sentence at Federal Prison Camp
Pensacola, or as near to Pensacola, Florida as reasonably possible.

The Court identifies the defendant as a person in need of a focused, intensive substance abuse treatment program, both during
incarceration and on reentry through a residential reentry center,

The Court recommends the defendant’s placement into the BOP’s Residential Drug Abuse Program. Additionally, while
awaiting placement into RDAP, or if deemed ineligible, the Court orders the defendant to complete Drug Education classes and
fully participate in the BOP’s nonresidential drug abuse treatment program, Further, the Court recommends that the defendant
participate in any cognitive behavioral therapy programming, as well as any anger management and mental health counseling
programs, that are available. .

x The defendant is remanded to the custody of the United States Marshal,

The defendant shall surrender to the United States Marshal in Bay County Florida or at the institution designated by the Bureau of

] Prisons
[-] by 12:00 Noon on November 1, 2019.
[_] as notified by the United States Marshal.

[| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[] before 2 p.m. on

 

RETURN

[ have executed this judgment as follows:

Defendant delivered on to

 

 

at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL

 
Case 3:19-cr-00110-RV Document 216 Filed 08/25/20 Page 3 of 12

NDFL 245B (Rev. 11/6) Judgment in a Criminal Case
Sheet 3 — Supervised Release

Judgment—Page 3 of 7

DEFENDANT: SHANE PATRICK SPRAGUE
CASE NUMBER: ~ 3:19-cr-110-RV-001

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: 3 years as to Count L.

MANDATORY CONDITIONS

—

You must not commit another federal, state or local crime.
2. ‘You must not unlawfully possess a controlled substance.
3, You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
] The above drug testing condition is suspended, based on the court's determination that you

pose a low risk of future substance abuse. (check if applicable)

4, x] You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

5, PJ You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

6. L] You must participate in an approved program for domestic violence. (eheck if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
NDEL 2458 (Rev. ie) CASS side Gh 10410-RV Document 216 Filed 08/25/20 Page 4 of 12

Sheet 3A — Supervised Release

 

DEFENDANT: SHANE PATRICK SPRAGUE
CASE NUMBER: 3:19-cr-110-RV-001

Judgment-——Page 4 of 7

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised releasé, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3, You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer. .

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. if notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10_
days in advance-is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you. know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers),

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature , Date

 

 
Case 3:19-cr-00110-RV Document 216 Filed 08/25/20 Page 5 of 12

NDFL 2458 (Rey, 11/16) Judgment ina Criminal Case
Sheet 3D — Supervised Release

 

Judgment—Page 5 soo
DEFENDANT: SHANE PATRICK SPRAGUE

CASE NUMBER: 3:19-cr-110-RV-001
SPECIAL CONDITIONS OF SUPERVISION

You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
1030(e)(1)), other electronic communications or data storage devices or media, or office, to a search conducted
by a United States probation officer. Failure to submit to a search may be grounds for revocation of release. You
must warn any other occupants that the premises may be subject to searches pursuant to this condition. An officer
may conduct a search pursuant to this condition only when reasonable suspicion exists that you have violated a
condition of your supervision and that the areas to be searched contain evidence of this violation. Any search
must be conducted at a reasonable time and in a reasonable manner.

You will not possess any dogs, including through a third party, with the exception of the dog identified as “Cain,”
an elderly fawn-colored male dog, and the dog identified as “Angel,” a tan colored female dog, as well as any
dog approved in advance by the supervising U.S. Probation Officer.

You will be evaluated for substance abuse and mental health and referred to treatment as determined necessary
through an evaluation process. Treatment is not limited to, but may include, participation in a Cognitive Behavior
Therapy program. You will be tested for the presence of illegal controlled substances at any time during the term
of supervision.
Case 3:19-cr-00110-RV Document 216 Filed 08/25/20 Page 6 of 12

 

NDFL 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties
Judgment -— Page 6 of 7
DEFENDANT: SHANE PATRICK SPRAGUE
CASE NUMBER: 3:19-cr-110-RV-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

, *
Assessment IVTA Assessment” Fine Restitution
TOTALS $ 100.00 $ : $ $
[| The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.
[] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise ir
the priority order or percentage payment column below. However, pursuant to 18 U.S.C, § 3664(j), all nonfederal victims must be paid
before the United States is paid.

Name of Payee . Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ 3

[| Restitution amount ordered pursuant to plea agreement $

[J The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution ¢ or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

CI The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[] the interest requirement is waived for the - [_] fine [_] restitution.

[| the interest requirement for the ["] fine [_] restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No, 114-22.
*# Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
Case 3:19-cr-00110-RV Document 216 Filed 08/25/20 Page 7 of 12

NDFL 245B (Rev. 11/16} Judgment in a Criminal Case

Sheet 6 — Schedule of Payments

 

Judgment — Page 7 of 7

DEFENDANT: SHANE PATRICK SPRAGUE
CASE NUMBER: 3:19-cr-110-RV-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A

LC]
O

Lump sum payment of $ — 100.00 due immediately.

[] not later than

, or
[| in accordance with "J C, [| D, [| E, or C] F below; or
Payment to begin immediately (may be combined with FI C, | D, or [| F below); or

Payment in equal fe.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(é.g., months or years), to commence (e.¢., 30 or 60 days) after release from imprisonment to a

term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

CO

Cl
L
LO

Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number}, Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

The defendant shall pay the cost of prosecution.

The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
NDFL.2458 (Rev. L1/16) Cage. ginme ~00110-RV Document 216 Filed 08/25/20 Page 8 of 12

Attachment (Page 1) — Statement of Reasons

 

DEFENDANT: SHANE PATRICK SPRAGUE
CASE NUMBER: 3:19-cr-110-RV-001
DISTRICT: Northern District of Florida
STATEMENT OF REASONS

I,

IL.

IH.

. {Not for Public Disclosure)
Sections 1, I, HI, IV, and VI of the Statement of Reasons form must be completed in all felony and Class A misdemeanor cases.
COURT FINDINGS ON PRESENTENCE INVESTIGATION REPORT

A. [_] The court adopts the presentence investigation report without change.

B. § The court adopts the presentence investigation report with the following changes. (Use Section Vili necessary)
(Check all that apply and specify court determination, findings, or comments, referencing paragraph numbers in the’ presentence report.)

1. [] Chapter Two of the United States Sentencing Commission Guidelines Manual determinations by court: Griefly
summarize the changes, including changes to base offense level, or specific affense characteristics)

2. & 1 Chapter Three of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
summarize the changes, including changes to victim-related adjustments, role in the offense, obstruction of justice, multiple counts, or acceptance of
responsibility) :

The Court sustained the defendant’s objection to the adjustment for role in the offense pursuant to USSG §3B}. 1(a),
and applied 0 points at paragraph 88, resulting in an adjusted offense level of 18 at paragraph 90, a total offense
level of 18 at paragraph 93, a guideline range of 27 to 33 months, and a fine range of $10,000 to $100,000.

3. [| Chapter Four of the United States Sentencing Commission Guidelines Manual determinations by court: (riefly
summarize the changes, ineluding changes to criminal history category or scores, career offender status, or criminal livelihood deterininations)

4, Additional Comments or Findings: (include comments or factual findings concerning any information in the presentence report,
including information that the Federal Bureau of Prisons may rely on when it makes inmate classification, designation, or programming decisions;
any other rulings on disputed portions of the presentence investigation report; identification of those portions of the report in dispute but for which
a court determination is unnecessary because the matter will not affect sentencing or the court will not consider i}

Please see Section VHI below.
c. [1 The record establishes no need for a presentence investigation report pursuant to Fed.R.Crim.P. 32.
Applicable Sentencing Guideline: (if more shan one guideline applies, list the guideline producing the highest offense level}

COURT FINDING ON MANDATORY MINIMUM SENTENCE (Check all that appiy)

A. (] One or more counts of conviction carry a mandatory minimum term of imprisonment and the sentence imposed is at or
above the applicable mandatory minimum term.

B. [1 One or more counts of conviction carry a mandatory minimum term of imprisonment, but the sentence imposed is below
a mandatory minimum term because the court has determined that the mandatory minimum term does not apply based on:

[] findings of fact in this case: (Specify)

 

 

[] substantial assistance (18 U.S.C. § 3553(e))
[] _ the statutory safety valve (18 U.S.C, § 3553(f)

Cc. No count of conviction carries a mandatory minimum sentence.
COURT DETERMINATION OF GUIDELINE RANGE: (BEFORE DEPARTURES OR VARIANCES)
Total Offense Level: 18

 

 

 

 

Criminal History Category: i

Guideline Range: (after application of §5G1.1 and §5G1.2) 27 to 33 months
Supervised Release Range: l to 3 years

Fine Range: $ _ 10,000 to$ 100,000

 

f<| Fine waived or below the guideline range because of inability to pay.
Case 3:19-cr-00110-RV Document 216 Filed 08/25/20

Judgment in a Criminal Case
Attachment (Page 2) — Statement of Reasons

NDFL 245B (Rev, 11/16)

Page 9 of 12

Not for Public Disclosure

 

DEFENDANT:
CASE NUMBER;
DISTRICT:

SHANE PATRICK SPRAGUE
3:19-cr-110-RV-001
Northern District of Florida
STATEMENT OF REASONS

IV. GUIDELINE SENTENCING DETERMINATION (Check all that apply)
A. (J

does not exceed 24 months.

The sentence is within the guideline range arid the difference between the maximum and minimum of the guideline range

 

Departure Provisions” following the Index in the Guidelines Manual.) (Please specify)

D. State the basis for the departure. (Use Section VIL if necessary)

B. [[]_ The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range
~ exceeds 24 months, and the specific sentence is imposed for these reasons: (Use Section VIH if necessary)
This sentence is reasonable and appropriate, and takes into account the danger to the public reflected in the numerous prior convictions.
Cc. [1] The court departs from the guideline range for one or more reasons provided in the Guidelines Manual.
fAlse complete Section V.)
D. &_ The court imposed a sentence otherwise outside the sentencing guideline system (i.¢., a variance). (Also complete Section V1)
V. DEPARTURES PURSUANT TO THE GUIDELINES MANUAL (f applicable) ,
A. The sentence imposed departs: (Check only one)
[_] above the guideline range
[_] below the guideline range
B. Motion for departure before the court pursuant to: (Check all that apply and specify reason(s) in sections C and D)
ae Plea Agreement
[-] binding plea agreement for departure accepted by the court
["}] plea agreement for departure, which the court finds to be reasonable
["] plea agreement that states that the government will not oppose a defense departure motion.
2, Motion Not Addressed in a Plea Agreement .
[] government motion for departure
["] defense motion for departure to which the government did not t object
[] defense motion for departure to which the government objected
["] joint motion by both parties
3. Other
[] Other than a plea agreement or motion by the parties for departure
C. Reasons for departure: (Check all that appiy)
[] 4A1.3- Criminal History Inadequacy {] 5K2.1 Death L] 5K2.12 Coercion and Duress
[] SHI.1 Age ~L] 5K2.2_ Physical Injury [] 5K2.13 Diminished Capacity
[] SH1.2 Education and Vocational Skills [[] 5K2.3 Extreme Psychological Injury [[] 5K2.14 Public Welfare
[] 5H1.3. Mentaland Emotional Condition [|] 5K2.4 Abduction or Unlawful [-} 5K2.16 Voluntary Disclosure of
Restraint Offense
[] 5H14 Physical Condition [] 5K2.5 Property Damage or Loss [1 5K2.17 High-Capacity, Semiautomatic
Weapon
({] 5H1.5 Employment Record [] 5K2.6 Weapon [| 5K2.18 Violent Street Gang
[-] 5H1.6 Family Ties and Responsibilities [] 52.7 Disruption of Government [] 5K2,.20 Aberrant Behavior
Function
[]} 5H1.11. Military Service [|] 5K2.8 Extreme Conduct ["] 5K2.21 Dismissed and Uncharged
Conduct
[] S£11.11 Charitable Service/Good Works [] 5K2.9 Criminal! Purpose [-] 5K2.22 Sex Offender Characteristics
[-] 5K1.1 Substantial Assistance [] 5K2.10 Victim’s Conduct [] 5K2.23 Discharged Terms of
Imprisonment
[] 5K2.0 Ageravating/Mitigating f] 5K2.11 Lesser Harm [] 5K2.24 Unauthorized Insignia
Circumstances
C 5K3.1 Early Disposition Program |
[) Other Guideline Reason(s) for Departure, to include departures pursuant to the commentary in the Guidelines Manual: (see “List of
NDFL 245B (Rev. 11/16} 2S Epidethent GH a CPt ta CER Document 216 Filed 08/25/20 Page 1Q.@fsdrénlic pisctosure

Attachment (Page 3} — Statement of Reasons

 

DEFENDANT: SHANE PATRICK SPRAGUE
CASE NUMBER: 3:19-er-110-RV-001
DISTRICT: Northern District of Florida -

STATEMENT OF REASONS

VL COURT DETERMINATION FOR A VARIANCE (ff appiicable)
A. The sentence imposed is: (Check only one)

B,

C,

D.

CI

above the guideline range

below the guideline range

Motion for a variance before the court pursuant to: (Check alf that apply and specify reason(s) in sections C and D)

1,

Plea Agreement

[-] binding plea agreement for a variance accepted by the court

[] plea agreement for a variance, which the court finds to be reasonable
[_] plea agreement that states that the government will not oppose a defense motion for a variance
Motion Not Addressed in a Plea Agreement

[.] government motion for a variance

[-] defense motion for a variance to which the government did not object
h<] defense motion for a variance to which the government objected

[] joint motion by both parties

Other .

[-] Other than a plea agreement or motion by the parties for a variance

18 U.S.C. § 3553(a) and other reason(s) for a variance (Check all that apply)

x

X

MO OOOO OOODOOOK &

The nature and circumstances of the offense pursuant to 18 U.S.C, § 3553(a)(1)

{| Mens Rea [] Extreme Conduct ><]  Acquitted
[-] Role in the Offense [} Victim Impact

General Aggravating or Mitigating Factors (Speci) See Section VID.

The history and characteristics of the defendant pursuant to 18 U.S.C. § 3553(a)(1)

 

[-] Aberrant Behavior ' [] Lack of Youthful Guidance
L] Age [] Mental and Emotional Condition
[.] Charitable Service/Good L] Military Service
Works
[-] Community Ties [] Non-Violent Offender
["] Diminished Capacity [_] Physical Condition
[7] Drug or Alcohol Dependence [_]  Pre-sentence Rehabilitation
Employment Record [-] Remorse/Lack of Remorse
D¢ Family Ties and [] Other: (Specify)

 

Responsibilities ;
Issues with Criminal History: (Specify)
To reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment for the offense
(18 ULS.C. § 3553{a)2 A)
To afford adequate deterrence to criminal conduct (18 U.S.C. § 3553{a)(2)(B))
To protect the public from further crimes of the defendant (18 U.S.C. § 3553(a)(2)(C))
To provide the defendant with needed educational or vocational training (18 U.S.C. § 3553(ay(2)(D))
To provide the defendant with medical care (18 U.S.C, § 3553(a)(2)(D))
To provide the defendant with other correctional treatment in the most effective manner (18 U.S.C. § 3553(a)(2)(D))
To avoid unwarranted sentencing disparities among defendants (18 U.S.C. § 3553(a)(6)) (Specify in section D)
To provide restitution to any victinis of the offense (18 U.S.C, § 3553(a)(7))
Conduct Pre-trial/On
Acceptance of Responsibility (] Bond [| ~ Cooperation Without Government Motion for
Early Plea Agreement L] Global Plea Agreement Departure ,
Time Served {not counted in sentence) ([] Waiver of Indictment [] = Waiver of Appeal
Policy Disagreement with the Guidelines (Kimbrough v. U.S., 552 U.S. 85 (2007): (Specify)

 

C]

 

 

 

Other: (Specify)

 

State the basis for a variance. See Section VIII on Page 4

NDFL 245B (Rev, £1/16) Judgment in a Criminal Case Not for Public Disclosure
CasentichtattrQOdLOsRMenRcuHeNnt 216 Filed 08/25/20 Page 11 of 12

 

DEFENDANT:. SHANE PATRICK SPRAGUE
CASE NUMBER: 3:19-cr-110-RV-001
DISTRICT: Northern District of Florida
STATEMENT OF REASONS

VIL COURT DETERMINATIONS OF RESTITUTION
A. [Xl Restitution Not Applicable.

B, Total Amount of Restitution: $
C. Restitution not ordered: (Check oniy one}

1. (2) For offenses for which restitution is otherwise mandatory under 18 U.S.C, § 3663A, restitution is not ordered because
the number of identifiable victims is so large as to make restitution impracticable under 18 U.S.C, § 3663A(c)(3)(A).

2. (1 For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because
determining complex issues of fact and relating them to the cause or amount of the victims’ losses would complicate
or prolong the sentencing process to a degree that the need to provide restitution to any victim would be outweighed
by the burden on the sentencing process under 18 U.S.C. § 3663A(c)(3)(B).

3. ] For other offenses for which restitution is authorized under 18 U.S.C, § 3663 and/or required by the sentencing
guidelines, restitution is not ordered because the complication and prolongation of the sentencing process resulting
from the fashioning of a restitution order outweigh the need to provide restitution to any victims under 18 U.S.C. §
3663(a}(1)(B){ii).

4. {] For offenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or.
3663A, restitution is not ordered because the victim(s)'(s) losses were not ascertainable (18 U.S.C. § 3664(d)(5))

5. (1 For offenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or
3663A, restitution is not ordered because the victim(s) elected to not participate in any phase of determining the
restitution order (18 U.S.C. § 3664(2\1)).

6. [| Restitution is not ordered for other reasons. (Explain)

 

D. [] Partiat restitution is ordered for these reasons (78 U.S.C. § 3553(c)):
VII. ADDITIONAL BASIS FOR THE SENTENCE IN THIS CASE (if applicable)

Section I.B.4.: Following numerous objections by the defendant to the Offense Conduct section of the presentence
report, the Court clarified that the trial evidence showed C Wood Kennels to be a show dog partnership between Mr.
Sprague and Mr. Golson, and that there was no evidence of a dog fighting partnership, In summary, the defendant
objected that some of the Government’s recitation of facts in the Offense Conduct is contrary to the evidence shown
at trial, and that objection was sustained.

Section VLD.: A variance below the guideline range is appropriate in this case. First, as demonstrated by the jury’s
acquittal of a co-defendant on all eleven. charges and acquittal of this defendant on seven of the eight charges against
him, the evidence of dog fighting was very thin. It was almost all equally evidence of a parallel world of American
Pit Bull Terrier dog breeders and the competitive shows many participate in, Second, the jury’s verdict also reflected
a conclusion that this defendant had a strong attachment to his dogs, and was not one to intentionally torture or

Continued on page 5.

NDEFL 245B (Rev. 11/16) Judgment in a Criminal Case - Not for Public Disclosure
Attachment (Page 5} — Statement of Reasons
Case 3:19-cr-00110-RV._Document 216 Filed 08/25/20. Page 12 of 12

DEFENDANT: SHANE PATRICK SPRAGUE
CASE NUMBER: 3:19-cr-110-RV-001
DISTRICT: Northern District of Florida

STATEMENT OF REASONS

VII. ADDITIONAL BASIS FOR THE SENTENCE IN THIS CASE (continued)

Section VID. continued:

endanger them as contemplated by the law. Thus, the nature and circumstances of this case are not something
that the Sentencing Commission’s Guidelines take into account. Third, the defendant’s dedication to his family
was evident through their testimony at trial, as was their.dependence upon him for support. Fourth, the record
also reflects that the defendant is a skilled employee who regularly works 60 hours a week to support his large
family, including even working the night shift throughout his trial. Fifth, the variance also reflects a sentence
consistent with the sentences imposed upon his co-defendants. Finally, he is not a danger to the community.
Although some of the evidence at trial was contrary to dog fighting, the jury’s finding of guilt was supported from
evidence mostly derived from statements made by the defendant himself. A sentence of 18 months imprisonment
is reasonable and a greater sentence is not necessary to comply with the statutorily defined purposes of sentencing.

 

 

 

 

Defendant’s Soc, Sec. No.: XXX-XX-XXXX Date of imposition of Judgment: August 13, 2020

Me . ,
Defendant’s Date of Birth: March 22, 1984 7 ig " _

a
: L £ >
Signaturéet Judge
Defendant’s Residence Address: 7419 Beulah Road ° meat
Pensacola, Florida 32526

a
Roger Vinson, United States Senior District Judge

Defendant’s Mailing Address: 7419 Beulah Road Name and Title of Judge

Pensacola. Florida 32526
Date Signed <7

 
